Citation Nr: 1761024	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-42 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 14, 2011, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1956 to September 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 22, 2011, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By that decision, the RO established September 14, 2011, as the effective dated for the service-connected tinnitus.  

The Board has reviewed the electronic records maintained in both the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (previously Virtual VA) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A review of the Veteran's record shows that several key documents are missing.  The oldest uploaded document is located in LCMD and is dated September 20, 2010.  In that document, a rating decision that established service connection for bilateral hearing loss, several documents are cited as evidence considered by the adjudicators.  Of particular interest is a VA-Form 21-4138 "Statement in Support of Claim" with a medical statement from Dr. Nanette A. Ortiz Valentin, received on September 29, 2009.  This document is not located in any VA system available on line.  The evidence reported in the rating decision also refers to numerous other documents which are not to be found in the Veteran's record.  These documents are essential for the fair review of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran's entire record has been properly scanned into his electronic claims folder.  Of particular interest is a VA Form 21-4138, submitted in September 2009.  The Board understands that the Veteran's service records may or may not be available, but in this instance, the Veteran's VA records should be available for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


